Citation Nr: 1310479	
Decision Date: 03/29/13    Archive Date: 04/09/13

DOCKET NO.  10-27 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to compensation for prostate cancer under the provisions of 38 U.S.C.A. § 1151.

2.  Entitlement to compensation for Peyronie's disease/erectile dysfunction under the provisions of 38 U.S.C.A. § 1151.

3.  Entitlement to compensation for urinary incontinence under the provisions of 38 U.S.C.A. § 1151.

4.  Entitlement to service connection for an acquired psychiatric disability, to include depression. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from September 1953 to August 1954 and from March 1955 to November 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision by the Department of Veterans Affairs (VA), regional office (RO) in Wichita, Kansas.  

In October 2010, the Veteran testified during a personal hearing over which the undersigned presided while at the RO.  A transcript of the hearing is of record.  The provisions of 38 C.F.R. § 3.103(c)(2) imposes two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the October 2010 hearing, the undersigned clarified the issues on appeal and inquired as to the etiology and continuity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claims.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

This matter was previously before the Board in January 2011 and August 2012, when it was remanded for additional development.  It is now returned to the Board for further appellate review.  As will be discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals the Virtual VA paperless claims file includes VA outpatient treatment records dated through October 2012.  While VA outpatient treatment record dated after May 2011 are not physically contained in the Veteran's paper claims file, they were considered by the AOJ in the January 2013 Supplemental Statement of the Case.  The remaining records contained in the Virtual VA paperless claims file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not undergo an increase in disability, to include prostate cancer, as a result of VA treatment, to include testosterone replacement therapy.  

2.  The Veteran did not undergo an increase in disability, to include Peyronie's disease/erectile dysfunction, as a result of VA treatment, to include testosterone replacement therapy.

3.  The Veteran did not undergo an increase in disability, to include urinary incontinence, as a result of VA treatment, to include testosterone replacement therapy.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation for prostate cancer have not been met.  38 U.S.C.A. §§ 1151, 1701(3)(A), 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.361, 3.800 (2012).  

2.  The criteria for entitlement to compensation for Peyronie's disease/erectile dysfunction have not been met.  38 U.S.C.A. §§ 1151, 1701(3)(A), 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.361, 3.800 (2012).  

3.  The criteria for entitlement to compensation for urinary incontinence have not been met.  38 U.S.C.A. §§ 1151, 1701(3)(A), 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.361, 3.800 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2012).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

In this case, the Veteran was provided with letters in April 2008 and October 2008 that contained all of the notification required by 38 C.F.R. § 3.159, as defined by Dingess and Pelegrini.  This letter was provided to the Veteran prior to the initial adjudication of his claims.  The Board concludes that the duty to notify has been met.  

The Board further concludes that the duty to assist has also been met.  All VA treatment records pertinent to the Veteran's claim have been obtained.  In addition, private treatment records and medical texts that address the Veteran's contentions are also in the record.  The Veteran has been afforded a VA examination.

The Board further observes that this case was remanded as noted above in order to obtain outstanding VA and private treatment records and to obtain an addendum to a prior VA examination report.  Thereafter, in September 2012, the AOJ contacted the Veteran and asked him to submit any additional private medical records; VA treatment records dated through October 2012 were associated with the claims file; and VA addendum medical opinion was provided in October 2012.  Therefore, the Board finds that the agency of original jurisdiction has substantially complied with the Board's remand directives such that no further action is necessary in this regard.  See D'Aries, supra. 

There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

38 U.S.C.A. § 1151

The Veteran contends that he has developed several disabilities as a result of VA 
treatment, to specifically include testosterone replacement therapy from VA.  He argues that VA failed to adequately monitor his prostate-specific antigen (PSA) levels during this therapy in that there was a 30 month period between tests, and the result was that he developed prostate cancer.  The Veteran argues that his Peyronie's disease/erectile dysfunction and urinary incontinence are the result of either his prostate cancer or the treatment he received for this disease. 

Under the provisions of 38 U.S.C.A. § 1151, if VA hospitalization or medical or surgical treatment results in additional disability or death that is not the result of the Veteran's own willful misconduct or failure to follow instructions, compensation is awarded in the same manner as if the additional disability or death were service-connected.  See also 38 C.F.R. §§ 3.361, 3.800(a). 

Claims for 38 U.S.C.A. § 1151 benefits are not based upon actual service connection, but there are similarities in their adjudication.  Boeck v. Brown, 6 Vet. App. 14, 16-17 (1993).  A disability is qualifying if such disability was not the result of the Veteran's willful misconduct.  Id.  Important for this case is that it must be caused by medical or surgical treatment furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in 38 U.S.C.A. § 1701(3)(A).  38 U.S.C.A. § 1151(a)(1). 

In determining whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the medical and surgical treatment upon which the claim is based to the Veteran's condition after such care or treatment has stopped. 38 C.F.R. § 3.361(b).  VA considers each involved body part or system separately.  Id.  

In addition to the above, the proximate cause of the disability must have been carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the medical or surgical treatment. 38 U.S.C.A. § 1151(a)(1)(A).  Alternatively, the proximate cause of the disability may be an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1)(B).  The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a Veteran's additional disability; it first must be shown that the medical treatment caused the Veteran's disability.  38 C.F.R. § 3.361(c) & (d). 

Actual causation is required and to establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the additional disability or death.  38 C.F.R. § 3.361.  Merely showing that a Veteran received care, treatment, or examination and that a Veteran has an additional disability or died does not establish cause.  Id.  Medical or surgical treatment cannot cause the continuance or natural progress of an injury for which the care, treatment or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. § 3.361(c)(2).  Additional disability caused by a Veteran's failure to follow properly given medical instructions is not caused by surgical treatment or examination.  38 C.F.R. § 3.361(c)(3). 

If causation is shown, then other elements must be established.  See 38 C.F.R. § 3.361(d)(1)-(2).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical or surgical treatment proximately caused a Veteran's additional disability, it must be shown that the medical or surgical treatment caused the Veteran's additional disability and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the medical or surgical treatment without the Veteran's informed consent.  Id.  Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  Id.  

In essence, a claimed disability is a qualifying additional disability if such disability was not the result of the Veteran's willful misconduct and (1) the disability was caused by medical or surgical treatment furnished the Veteran under any law administered by the Secretary, and the proximate cause of the disability was due to either (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the medical or surgical treatment, or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151. 

With regard to the medical evidence, a diagnosis or opinion by a health care professional is not conclusive, and is not entitled to absolute deference.  Indeed, the Court has provided guidance for weighing medical evidence.  The Court has held, for example, that in meeting our responsibility to weigh the credibility and probative value of the evidence, we may accept one medical opinion and reject others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995). 

However, the Board is mindful that it cannot make its own independent medical determinations, and that it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans v. West, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source. 

In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999), and a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995). 

The Board recognizes that in some cases, lay evidence will be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002). 

However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as tinnitus, hand pain, and shortness of breath, the Veteran is not competent to provide evidence as to more complex medical questions, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

The VA medical records include laboratory results from December 2001 which show that the Veteran's PSA was 2.6.  The reference range was from zero to 4.  

Records from January 2002 show that the Veteran had benign prostatic hypertrophy symptoms along with hypertension.  He was also found to have low testosterone the previous year. 

VA treatment notes from April 2002 state that the Veteran had recently undergone treatment for benign prostatic hypertrophy, which had improved on medication.  The assessments included hypogonadism, with low testosterone that had been checked in October 2000.  The examiner stated that treatment would be needed for this, but that prostate cancer first needed to be ruled out.  A recent PSA was 2.6.  

VA treatment records from July 2002 include the notes of a genitourinary consultation which state that the Veteran had been referred regarding starting on testosterone replacement therapy.  He had a normal PSA, which had been no higher than 3.8 since 1998.  On examination the prostate was small with no nodule.  The diagnosis was small testes and normal prostate, with a normal PSA.  The record states that the PSA should be checked every six months.   

Additional July 2002 records include a diagnosis of hypergonadism, which was likely primarily due to testicular failure.  The Veteran wished to be started on testosterone treatment.  The examiner stated that the Veteran was to be started on a low-dose testosterone patch.  This record indicates that the Veteran was advised of possible side effects including prostate cancer.  He indicated he was aware of the side effects and would like to start the testosterone.  

A comment dated April 2004 notes that the Veteran was on androgen replacement therapy which raised his risk of aggressive prostate cancer.  His PSA was 7.9, which was higher than the reference range of zero to four.  Another April 2004 note shows that PSA testing needed to be done every six months due to the risk of prostate cancer.  

Laboratory results indicate that the Veteran's PSA was 5.0 in August 2004.  

November 2004 records note that the Veteran had an elevated PSA.  He also complained of curvature in his penis, although he did not have a problem achieving erection.  His PSA was 4.4.  

December 2004 records note that the Veteran had a urology consultation for his elevated PSA and bending of the penis.  The Veteran informed the examiner that the curvature of the erection was becoming less of a problem for him and he did not wish to pursue any treatment at that time.  He had ceased using the testosterone supplements, and his PSA levels were falling.  A review of his PSA values showed a decreasing trend from earlier in the year.  This corresponded with the cessation of testosterone supplementation.  The examiner discussed the significance of testosterone supplementation and its relationship to PSA with the Veteran.  A prostate examination did not reveal a definite nodule.  

Laboratory results indicate that the Veteran's PSA was 3.8 in February 2005 and 4.0 in April 2005.  These were both considered to be within the range of normal.  

However, the Veteran's PSA was tested in early September 2005 and found to be 4.9.  The test was repeated several days later and found to be 5.1.  Consequently, he was scheduled for a biopsy in September 2005, which confirmed the presence of adenocarcinoma.  

Private medical records dating from September 2005 to December 2005 show that the Veteran received radiation therapy for his prostate cancer at a private hospital. 

Subsequent records includes a November 2007 note that shows the Veteran reported that he was at times incontinent and had increased urgency with urination.  A September 2008 urology consultation says that the Veteran's primary urologic complaint was Peyronie's disease as well as urinary frequency.  The Board notes that Peyronie's disease is the name for curvature of the penis.  

Basically, the record confirms that the Veteran underwent testosterone therapy through the VA.  Approximately three years after the start of this therapy and six months after it had ended, he was discovered to have prostate cancer.  Peyronie's disease and urinary incontinence have also been diagnosed.  The first question that must be answered is whether or not any or all of these disabilities were caused by the testosterone therapy or other VA treatment.  If the answer is affirmative, then the Board will proceed to determine whether or not there was fault in the administration of this therapy.  If the answer is negative, then the matter concludes.  

As this is a medical question, the Board will review the competent opinions as to whether or not testosterone therapy can cause prostate cancer or the other claimed disabilities.  

Evidence includes nursing notes from May 2006 that say the Veteran realized that his PSA should have been monitored during testosterone treatment in light of his subsequent diagnosis of prostate cancer. 

A September 2008 urology consultation notes that the Veteran had a past history of hypogonadism, testosterone treatment, variable PSA, and eventual diagnosis of prostate cancer after the PSA fell back to a normal baseline from 1999 to 2005 and then rose out of proportion in the short six months before biopsy confirmed prostate carcinoma.  He had since undergone radiation therapy with good response and his PSA had fallen to the 0.5 range, where they had remained.  The Veteran's main urologic complaint at present was his Peyronie's, which the examiner said dated on the charts back to 1999 and 2000 long before therapy was instituted for hypogonadism or prostate tumor.  The other complaint was urinary frequency, which could well be from advancing age, mild prostatic hypertrophy, and perhaps radiation changes secondary to the radiotherapy.  These variables were discussed with the Veteran, who blamed having the prostate tumor on the testosterone replacement.  The examiner stated that he informed the Veteran that there was no direct cause and effect, although testosterone supplementation could accelerate the diagnosis of a prostate tumor.  

The Veteran was afforded a VA examination in April 2011.  The examiner reviewed the Veteran's records and quotes from them extensively in the examination report.  The Veteran voiced his concern that he had been given his testosterone treatment for 30 months without testing his PSA.  The diagnosis and subsequent radiation treatment for prostate cancer in 2005 was noted, and the cancer was further noted to be in remission.  The Veteran currently had urinary symptoms including urgency, problems starting and maintaining the stream, straining, frequency, nocturia, and urinary incontinence with intermittent use of appliance.  He also had erectile dysfunction, which was said to be most likely due to the radiation therapy for the prostate cancer.  The diagnoses were prostate adenocarcinoma with no evidence of current disease; Peyronie's disease, remote, not currently evident on examination; erectile dysfunction; and intermittent urinary incontinence.  

In May 2011, the April 2011 examiner noted that the entire claims file had been reviewed as well as the computerized medical records.  It was the opinion of the examiner that the Veteran's prostate cancer was not caused by or the result of the testosterone replacement therapy, and he was not improperly treated by the VA medical staff.  Furthermore, the Veteran's Peyronie's disease and erectile dysfunction were not caused by or the result of his prostate cancer treatment and this was no additional disability caused by improper care or negligent treatment on the part of VA caregivers.  It was also the examiner's opinion that the Veteran's urinary incontinence disorder was not caused by or a result of delayed testing such as PSA testing or improper treatment in light of the testosterone therapy.  The examiner further opined that there was no additional disability shown and there was no additional disability that would be the result of or caused by the lack of proper care or negligent treatment on the part of VA caregivers.  There was no additional disability due to events not reasonably foreseen.  The examiner noted that he had consulted with several other physicians to formulate his opinions, including a Board certified urologist and an oncologist.  Pertinent literature regarding testosterone therapy and prostate cancer had also been reviewed, and sections stating that there was no relationship between testosterone therapy and prostate cancer were quoted.  The conclusion was that there was no clear relationship between testosterone replacement therapy and the development of prostate cancer in the studies.  Copies of several medical studies that concluded there was no relationship between testosterone therapy and prostate cancer were placed in the claims file.  

A December 2011 letter from a VA dentist addressed to the Veteran says that he reviewed all available VA medical records and was unable to find any reference to Peyronie's disease prior to initiation of testosterone replacement therapy.  

The Veteran has also submitted a medication guide for a brand of testosterone gel.  Possible side effects included a "possible increased risk of prostate cancer".  An additional medication guide from the Food and Drug Administration (FDA) also states that patients treated with androgens may be at increased risk for prostate cancer.  It added that evaluation of the patient for prostate cancer prior to initiating and during treatment with androgens was appropriate.  It further noted that increases in serum PSA from baseline values were seen in approximately 18 percent of individuals who used the medication, which usually occurred during the first year.  

The Veteran's claims file was returned to the April 2011 examiner in October 2012 for review in order to prepare an additional opinion that specifically addressed the medication guides submitted by the Veteran, as well as his contentions regarding any delay in PSA testing.  After a new review of the claims file as well as the previous examination report, the examiner opined that the Veteran's prostate cancer, Peyronie's disease/erectile dysfunction, and urinary incontinence were not the result of delayed PSA testing or improper treatment in light of the usage of testosterone replacement therapy.  The examiner stated that the FDA statement that androgens may increase risk for prostate cancer was not true, and added that the key word is "may".  The FDA statement was further noted to predate the medical studies cited in the May 2011 opinion, the most recent of which was completed in 2010, and were the most current credible medical evidence available.  The examiner said that the FDA is notoriously slow to change their guide statements, and described the statement as boilerplate designed to absolve the pharmaceutical company from all responsibility.  The examiner concluded that there was no additional disability due to the VA treatment.  

In view of the above, the Board finds that the preponderance of the evidence demonstrates that the Veteran did not have an increase in disability in the form of prostate cancer, Peyronie's disease/erectile dysfunction, or urinary incontinence as a result of VA treatment.  There is no competent medical opinion that states the Veteran developed any of these disabilities as a result of testosterone treatment or any other treatment provided by the VA.  

At most, the FDA warning guide as well as the statements and warnings made at the beginning of his therapy as to an increased chance of prostate cancer raises the possibility of a relationship.  Statements from doctors which are inconclusive as to the origin of a disease cannot fulfill the nexus requirement.  Warren v. Brown, 6 Vet. App. 4, 6 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In Obert v. Brown, the Court held that a medical opinion expressed in terms of "may," also implies "may or may not" and is too speculative to establish a plausible claim.  Bostain v. West, 11 Vet. App. 11 Vet. App. 124 (1998); Obert v. Brown, 5 Vet. App. 30 (1993). 

In contrast, the April 2011 VA examiner reviewed the Veteran's entire claims file and opined that none of the Veteran's claimed disabilities were the result of the testosterone treatment he received from VA.  The examiner noted that he had consulted with other physicians to include a Board certified urologist and an oncologist before expressing his opinion.  He also cited a 2010 study and included copies of three other studies with his opinion.  On this basis, he said that there was no conclusive study that showed a relationship between testosterone therapy and prostate cancer.  The examiner reiterated these opinions in October 2012, and explained that the 2010 study post dated the FDA warning and was considered the most recent and accurate study on the subject.  He further opined that the gap in the PSA testing did not cause any of the Veteran's claimed disabilities.  

In reaching this decision, the Board notes the Veteran's sincere belief that his claimed disabilities are the result of the testosterone therapy administered by VA.  However, there is no evidence that the Veteran has any medical training, and while laymen are competent to provide opinions in certain situations, the Veteran is not competent to provide evidence as to more complex medical questions such as the cause of prostate cancer and other urological disabilities, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).   Moreover, the Veteran has not provided any competent medical evidence to rebut the opinions against the claims or otherwise diminish their probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

Therefore, as the only competent medical opinions have determined that there is no relationship between the Veteran's prostate cancer, Peyronie's disease/erectile dysfunction, or urinary incontinence and VA treatment, entitlement to compensation under the provisions of 38 C.F.R. § 1151 must be denied.  


ORDER

Entitlement to compensation for prostate cancer under the provisions of 38 U.S.C.A. § 1151 is denied. 

Entitlement to compensation for Peyronie's disease/erectile dysfunction under the provisions of 38 U.S.C.A. § 1151 is denied. 

Entitlement to compensation for urinary incontinence under the provisions of 38 U.S.C.A. § 1151 is denied. 


REMAND

The Veteran contends that he has developed a psychiatric disability as a result of active service.

A review of the record shows that Veteran was seen for behavioral problems during active service.  An October 1956 psychiatric examination resulted in a diagnosis of schizoid personality pattern.  The examiners recommended that he be discharged from service.  Following discharge, a September 1958 VA examination reached a diagnosis of chronic schizophrenic reaction.  An October 1959 VA hospital report also diagnosed the Veteran with a schizophrenic reaction.  

The record does not contain any additional medical records pertaining to a psychiatric disability until a November 2007 VA examination diagnosed the Veteran as having a depressive disorder.  While additional treatment records show that the Veteran continued to be seen for depression, in October 2010 a VA psychiatrist examined the Veteran and reached a diagnostic impression of a paranoid personality disorder.  

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83. 

Furthermore, by regulation, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  

In this case, the Veteran has received various diagnoses of psychiatric disorders both during service and within two years of discharge, and he has also been recently diagnosed as having an acquired psychiatric disability as well as a personality disorder.  However, he has not yet been afforded a VA psychiatric examination in conjunction with his claim in order to determine whether or not he has an acquired psychiatric disability and, if so, whether or not it is related to active service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO/AMC shall schedule the Veteran for a VA psychiatric examination.  The claims file must be provided to the examiner for use in the study of this case, and the examiner must state that it has been reviewed.  All indicated tests and studies should be conducted.

After the examination and review of the record has been completed, the examiner is requested to express the following opinions:

(a)  Does the Veteran currently have a diagnosis or diagnoses of an acquired chronic psychiatric disability?  If yes, what is the diagnosis or diagnoses?  If no, please differentiate between the current diagnoses and the depressive disorder that was diagnosed in November 2007.  State whether or not this depressive disorder was a misdiagnosis or an acute condition that no longer exists. 

(b) If the answer to (a) is yes, for each diagnosis of a current chronic acquired psychiatric disability, please state whether it is as likely as not that this disability was incurred due to active service.  In expressing this opinion, please discuss the significance, if any, of the schizoid personality patterns noted on the October 1956 examination in service and whether or not it is related to any currently diagnosed acquired psychiatric disability. 

In doing so, the examiner must consider the Veteran's competent statements as to the onset and continuity of symptomatology.  The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, citing to the lay evidence, as well as, other evidence in the record.  The medical reasons for accepting or rejecting the Veteran's statements should be set forth in detail.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination - for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.

A complete rationale for any opinion expressed shall be provided. 

2.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

3.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


